Chief Justice TOAL:
I respectfully dissent. I would find that the facts of the instant case do not support application of the family purpose doctrine, and would reverse.
LAW/ANALYSIS
I. The Family Purpose Doctrine
In my opinion, a brief review of this Court’s family purpose doctrine jurisprudence demonstrates the doctrine’s inapplicability to this case.
*155The introduction of the motor vehicle, and inevitable accidents that followed, required the creation of new principles of law. See William W. Wilkins, Jr., The Family Purpose Doctrine, 18 S.C.L. Rev. 638, 638 (1966). One such creation, the family purpose doctrine, involved the stretching of agency principles to fix liability against the purchaser and title holder of a vehicle obtained for the use and pleasure of his family for negligent acts committed by members of the family while using the vehicle for general family purposes. Id. at 639.
In Davis v. Littlefield, 97 S.C. 171, 81 S.E. 487 (1914), this Court adopted the family purpose doctrine. That case provides a clear illustration of the doctrine’s application. In that case, the defendant, A.S. Littlefield (A.S.), rented a house in Aiken and established his family home there. Id. at 171, 81 S.E. at 487. However, A.S. spent most of his time in Chicago, while his wife and son, Randolph Littlefield (Randolph), resided in Aiken. Id. at 171-72, 81 S.E. at 487. A.S. provided a vehicle, “for the health and pleasure,” of his family. Id. at 172, 81 S.E. at 487.
On February 13, 1912, while A.S. was in Chicago, Randolph took the vehicle to visit friends at an Aiken hotel. Id. His mother did not accompany him. During the trip, Randolph encountered Alonzo Davis who was driving a pair of mules. Id. It is unclear what happened when Randolph and Davis came upon each other, but as a result, Davis’s mules ran away. Id. Davis was thrown from his mules and alleged injury. Id. Davis brought suit against A.S. and Randolph, claiming that Randolph occupied the position of servant to his father in operating the vehicle, and that both men should be held responsible. Id.
This Court viewed the underlying “purpose” for owning the car as essential:
The sole purpose of having the car was for the pleasure of the family. The family, for whose use the car was sent, consisted of Mrs. Littlefield and three sons, two of whom were college students and only in Aiken for a short time. The principal use, therefore, was for the wife and this son Randolph, who drove the car on the day of the accident. The wife was not in good health and used the car but little, *156and then Randolph drove. The family use, therefore, consisted mainly in Randolph’s use.
Id. at 176, 81 S.E. at 488. The Court held that Randolph operated the vehicle in furtherance of his father’s sole purpose in providing the vehicle, and therefore, A.S. could be held responsible for the acts of his “servant:”
The general proposition that a servant, in the transaction of his master’s business, shall have no purpose of his own is nowhere maintained. When a master sends his servant to town on the master’s business, we know of no court that has held that, if the servant is induced to go mainly because he wants to make purchases for himself, the private purpose of the servant will relieve the master from liability for the negligence of his servant in the conduct of the master’s business. The parent is not liable for the negligence of the child by reason of the relation of parent and child, yet if the child is the agent of the father, then the existence of the relation of parent and child does not destroy the liability of the principal for the acts of the agent.
Id. at 177, 81 S.E. at 488; see also Mooney v. Gilreath, 124 S.C. 1, 7, 117 S.E. 186, 188 (1923) (“But, whether the defendant was sole or part owner of the car, we think the evidence was reasonably susceptible of the inference that it had been acquired and was kept and used by the defendant for a purpose that he had as much right to make his business as he had to run a jitney line — -the convenience and pleasure of his family, of which his minor son ... was a member.”).
In Porter v. Hardee, 241 S.C. 474, 129 S.E.2d 131 (1963), the defendant, Leon Hardee, Sr. (Leon Sr.), appealed from a judgment finding him liable for personal injuries sustained by the plaintiff when her vehicle collided with an automobile registered to Hardee, but driven by his minor son, Leon Hardee Jr. (Leon Jr.).
Leon Jr. testified at trial that he lived with his father and that Leon Jr. purchased the automobile two weeks prior to the accident. Id. at 476, 129 S.E.2d at 131-32. According to Leon Jr., he placed title in his father’s name because of his status as a minor. Id. at 476, 129 S.E.2d at 132. Leon Jr. testified that his father maintained an automobile used by the family, but that Leon Jr. had exclusive use of the vehicle *157involved in the accident. Id. at 476-77, 129 S.E.2d at 132 (“The testimony for the plaintiff, which was corroborated by that of the defendant, therefore, shows that ... the automobile in question was not provided, maintained, or used by the defendant for general family purposes.”). This Court held that liability could not be imposed upon Leon Sr. in the absence of evidence that he maintained or furnished the vehicle for his family’s use:
A necessary requisite to the imposition of liability under the family purpose doctrine, therefore, is that the head of the family own, maintain, or furnish the automobile and, where the head of the family does not own, maintain, or furnish the automobile for general family use, he is not liable.
Id. at 477, 129 S.E.2d at 132 (citing 60 C.J.S. Motor Vehicles § 433). This Court rejected the plaintiffs argument that because the car was registered in Leon Sr.’s name, and that his son resided in the home, a presumption arose that the son was Leon Sr.’s agent at the time of the collision, relying in part on Mooney v. Gilreath, supra:
The facts of the foregoing cases clearly distinguish them from the present case---- [A]ny presumption that may have arisen from the proof of the foregoing facts was clearly rebutted by the uncontradicted testimony of the witness for the plaintiff, by which she was bound, that the car was in fact owned by son and was not maintained or furnished by the defendant for general family use.
Id. at 477-78, 129 S.E.2d at 132 (remanding for entry of judgment in favor of the defendant); see also Lollar v. Dewitt, 255 S.C. 452, 456, 179 S.E.2d 607, 608 (1971) (“The family purpose doctrine has been adopted in this state. Basically, under this doctrine, where the head of the family owns, furnishes and maintains a vehicle for the general use, pleasure and convenience of the family, he is liable for the negligence of a member of the family having general authority to drive it while the vehicle is being so used.” (emphasis added) (citations omitted)); but see Lucht v. Youngblood, 266 S.C. 127, 133, 221 S.E.2d 854, 857 (1976) (affirming the trial court’s application of the family purpose doctrine, and stating, “Further, the testimony is uncontradicted that the boy was seventeen years old and a student living at home with his parents. The father agreed he bought the car for the use of his son, and that it was *158used practically exclusively by the son except on occasions when the father drove the car.”).
This Court’s decisions analyzing the family purpose doctrine provide three general requirements for its application: (1) the automobile must have been maintained by the owner for the pleasure and use of her family at the time of the accident; (2) the vehicle in question must have been used by a member of the owner’s family at the time of the accident; and (3) the vehicle must have been used with the permission, either express or implied, of the owner, at the time of the accident. See Wilkins, 18 S.C.L. Rev. at 641. (“When these three requirements have been met, the doctrine can be imposed. Liability is founded on the use of the vehicle for the purpose for which it was provided and not the existence of the family relationship.”).
In my view, an important, and pertinent, aspect of the doctrine is its indivisibility. Basically, general agency principles allow a plaintiff to pursue recovery against the principal or agent, and under the family purpose doctrine, the principal’s liability is directly premised on the agent’s liability.
In Player v. Thompson, 259 S.C. 600, 193 S.E.2d 531 (1972), minor Diane Player was injured in a one-car automobile collision with a mailbox and fence while a guest passenger in an automobile driven by Nancy Carder, a minor, and owned by Bobby and Geraldine Thompson (collectively, the Thompsons). The guardian ad litem (GAL), on Player’s behalf, sued Carder for damages, alleging Carder operated the vehicle recklessly. Id. at 604, 193 S.E.2d at 533. Player also sought to hold the Thompsons liable under the family purpose doctrine. Id. at 604-05, 193 S.E.2d at 533.
At the conclusion of Player’s case, the trial court held that Carder did not operate the vehicle recklessly or heedlessly, and that her conduct was not the proximate cause of the injuries sustained. Id. at 605, 193 S.E.2d at 533. The trial court granted Carder and the Thompsons’ motions for nonsuit, holding that the Thompsons “could not be held liable unless the driver Carder could be held liable.” Id. at 610, 193 S.E.2d at 536. This Court reversed the trial court’s decision regarding Carder’s recklessness, but agreed that the Thompsons’ liability was premised on Carder’s liability:
*159The trial judge granted the motion for a nonsuit as to [the Thompsons] because they could not be held liable unless the driver Carder could be held liable. He did not grant the motion on the ground that the family purpose doctrine was not applicable.... Inasmuch as the motion should not have been granted as to Carder, the motion should not have been granted as to [the Thompsons]. We do not mean to intimate that the motion for a nonsuit as to [the Thompsons] should not have been granted on the theory of the family purpose doctrine---- On a new trial, after the plaintiffs testimony has been submitted, [the Thompsons] may renew their motion, inasmuch as the same was not ruled upon in the first trial.
Id. at 610-11, 193 S.E.2d at 536 (alterations added).
In Jordan v. Payton, 305 S.C. 537, 409 S.E.2d 793 (Ct.App.1991), the respondent sued the appellant, a minor child, alleging that the child lost control of his vehicle and struck respondent’s house. The respondent joined the appellant’s legal guardian as a defendant, alleging that the guardian provided the appellant with the vehicle “for family purposes.” Id. at 538, 409 S.E.2d at 793. Neither the appellant nor the guardian answered. Id. The circuit court found them in default and referred the case to a master-in-equity for a damages hearing. Id. The Master granted the respondent a default judgment which the respondent and the guardian moved to set aside. Id. The Master denied their motion, and they appealed. Id.
The court of appeals reversed on two grounds. First, the minor was not represented by a GAL in the action. Id. Rule 55 of the South Carolina Rules of Civil Procedure provides that “[N]o judgment by default shall be entered against a minor ... unless represented in the action by a [GAL] who has appeared therein.” Id. at 538, 409 S.E.2d at 793-94 (citing Rule 55, SCRCP). Therefore, the court of appeals voided the default judgment. Id. at 538-39, 409 S.E.2d at 794. Second, the court held if the child could not be held liable, neither could the guardian, and provided a perceptive summary of the law on this point:
The judgment must also be set aside as to [the guardian]. Her alleged liability is based on the family purpose doctrine. *160As we have said, no independent basis for her liability is alleged. “The doctrine is based on the theory that one ‘who has made it his business to furnish a car for the use of his family is liable as principal or master when such business is being carried out by a family member using the vehicle for its intended purpose.’ ” Quite obviously, the liability of [the guardian] depends upon the liability of the child. Therefore, the judgment must be valid against both or it is valid against neither.
Id. at 539, 409 S.E.2d at 794 (citation omitted); see also Unisun Ins. v. Hawkins, 342 S.C. 537, 543-44, 537 S.E.2d 559, 562-63 (Ct.App.2000), cert. dismissed, 350 S.C. 6, 564 S.E.2d 676 (2002) (“The court ... held that even had Unisun properly pled a cause of action under [the family purpose doctrine] Unisun’s recovery was barred because the Hawkinses’ liability was derivative of Bruce’s. Thus, the trial court reasoned, if the statute of limitations ran against Bruce, it necessarily ran against the Hawkinses’. Unisun, however, failed to appeal the underlying ruling.... Hence, it is the law of the case.” (alterations added)).
In my view, the foregoing cases, when taken together, stand for the proposition that liability under the family purpose doctrine is indivisible. This does not mean that a plaintiff must pursue a claim against both the principal and the agent. However, in my opinion, this does mean that a plaintiff may not pursue a claim against the principal when an action for liability against the servant cannot be maintained either due to substance or procedure.
II. Failure to dismiss
From my perspective, the trial court erred in failing to dismiss the action as a result of Son’s removal as a defendant.
On November 2, 2006, Gause sued Smithers, the driver of the vehicle that rear-ended him, and Father. Gause alleged that Father acted negligently on the night of the accident, and that Father’s actions were the proximate cause of Gause’s injuries. On December 4, 2006, Father submitted an Answer denying Gause’s allegations, and moved for a dismissal. Father admitted that he owned the vehicle, but asserted that Son drove the vehicle on the night in question. Gause amended his complaint to include Son. Father and Son moved to dismiss *161based on Gause’s failure to commence the action against them within the applicable statute of limitations. The court granted the motion as to Son only, and denied Gause’s motion for reconsideration. The trial proceeded against Father, and at the close of all evidence, Father’s counsel moved for nonsuit:
Your Honor, we would also move that your Honor dismiss the case as an involuntary nonsuit issue based on the fact that the parent child family purpose doctrine is an indivisible situation. You can’t have family purpose liability without the child involved who was alleged to be the wrongdoer and we, we rely on the case of Payton v. Jordan.
Gause’s counsel responded,
Also subsequent to that [a] case came out in South Carolina ... that says when you have vicarious liability you don’t have to sue the agent. You can sue the principal for the acts of the agent and so we believe that law is controlling.
The trial court denied the motion. In my opinion, this was error. Gause’s counsel is correct that under the theory of vicarious liability a plaintiff may sue either the principal or the agent. However, an important nuance to this standard is that the principal cannot be held liable for acts committed by the agent if the agent is not himself liable for those acts. See Johnson v. Atlantic Coast Line R. Co., 142 S.C. 125, 133, 140 S.E. 443, 445 (1927) (“When the master and the servant are sued together for the same act of negligence or willful tort, and the master’s liability rests solely upon the servant’s conduct, a verdict against the master alone is illogical and cannot stand.”). This notion is particularly valid under our family purpose doctrine jurisprudence described supra. See Player, 259 S.C. at 610-11, 193 S.E.2d at 536; Unisun, 342 S.C. at 543-44, 537 S.E.2d at 562-63.
The majority distinguishes the instant case from Jordan v. Payton, supra, because, “Son’s dismissal from the action was not grounded on a finding of no liability.” Respectfully, in my opinion, this is no distinction at all. In Jordan, the court did not base the dismissal of the default judgment against the child on a finding of “no liability,” but instead of the procedural commands of Rule 55, SCRCP. This is analogous to a dismissal pursuant to an applicable statute of limitations, as in the instant case, or failure to perfect service of process. See *162Medlin v. Church, 157 Ga.App. 876, 278 S.E.2d 747, 750 (1981) (“Since service was not perfected upon appellant’s son according to statute, the judgment entered jointly against both appellant and his son must be reversed as to the son. Being indivisible under these circumstances, the judgment must also be reversed as to appellant.”).
In my opinion, Son’s inclusion as a witness compounds the error in this case, and sets a dangerous precedent for future bootstrapping by plaintiffs. Simply put, if a plaintiff is foreclosed from establishing liability against the agent, she may simply sue the principal and call the agent as a witness. This testimony alone, though not serving as the basis for the jury’s verdict, may then be used to place liability on the principal. To the extent the family purpose doctrine is an extension of traditional agency principles, the facts of the instant case, and the majority’s resulting formulation, represent a bridge too far.
In my view, this trial should not have proceeded following Son’s removal from the action, and the trial court’s attempt to engineer a bypass around this fact does not cure the error. I would hold that the trial court erred in failing to dismiss the action against Father.
III. Directed Verdict
The majority concludes that Gause presented sufficient evidence of Father’s liability under the family purpose doctrine. I disagree.
A. Applicability of Family Purpose Doctrine
According to the majority, Father admitted Son lived in a motor home adjacent to Father’s home at the time of the accident, and received electricity for that motor home from Father’s home. Additionally, Father admitted he held title to the Firebird, that he could have taken the car away from Son if he wanted, and that Son used the Firebird because Father and Father’s wife were tired of having to drive Son around. In my opinion, this is a rather broad summary of Father’s testimony.
My review of the Record shows that Father also testified at trial that he purchased the Firebird in 1992, and that original*163ly Father and his wife used the vehicle. In 2003, Father allowed Son to use the car to drive to work, and as plaintiffs counsel pointed out, Father permitted Son to use the car “for that purpose, because ... [Father] and his wife had been taking care of that purpose until that time.” Father originally intended to maintain the car in good condition so that it could eventually be classified as an antique. However, Father agreed to sell the Firebird to his son, although he retained title in his name and a set of keys. Prior to the accident, Son paid $200 towards the purchase. Father testified that Son completed all maintenance on the Firebird, and that the Firebird was not for the general use of the family, but instead was for Son’s exclusive use.
Son testified that on the night of the accident he visited an adult entertainment establishment and departed the establishment sometime between approximately 3:00 and 5:00 a.m. Son slept in his car and then began the drive home. He was later stopped by police.
In my opinion, these facts do not place this case within the ambit of the family purpose doctrine. Father did not maintain or provide the Firebird for the use of the family, but agreed to sell the vehicle to Son for his exclusive use. Father then agreed to sell the vehicle to Son prior to the accident. Our precedent has restricted application of the family purpose doctrine to those circumstances where the vehicle is generally for a family’s common use. See Davis, 97 S.C. at 176, 81 S.E. at 487 (noting that the father provided the vehicle for the “health and pleasure,” of his family); Porter v. Hardee, 241 S.C. at 477, 129 S.E.2d at 132 (denying liability under the family purpose doctrine where the plaintiff could not establish that defendant provided the vehicle for “general family purposes”); Lollar, 255 S.C. at 456, 179 S.E.2d at 608 (“Basically, under this doctrine, where the head of the family, owns, furnishes, and maintains a vehicle for the general use, pleasure, and convenience of the family, he is liable for the negligence of a member of the family having general authority to drive it.” (emphasis added)).
Moreover, the Son’s stated purpose at the time of his arrest was to return home from visiting an adult entertainment establishment. There is no evidence in the Record that the *164Father authorized this type of trip as part of any general family purpose. To the contrary, the only explicit family purpose identified at trial was for Son’s travel to and from his place of employment. See, e.g., Player, 259 S.C. at 605, 193 S.E.2d at 533 (“Defendant ... furnished an automobile for family purposes to his then-estranged wife, Geraldine Thompson. At the time of the collision, Nancy Carder was staying at the home of Geraldine Thompson. Mrs. Thompson requested that Nancy Carder go to the store for her and entrusted her with the automobile.”)
The family purpose doctrine’s rationale demands restrictive application. The intent of the doctrine is to fix liability on the owner of a vehicle provided for family use when a member of the family operates the vehicle in a negligent manner and injures a third party. The doctrine is not intended to facilitate judicial intrusion into familial affairs and the personal decisions families make regarding vehicle ownership and other business matters. The majority’s analysis allows liability in a more expansive range of circumstances than originally supported by the doctrine, or established in this Court’s precedent.
Therefore, from my perspective, the family purpose doctrine is inapplicable to the instant case, and the trial court erred in refusing to direct a verdict in Father’s favor.
B. Proximate Cause
In the majority’s view, Son’s actions were the proximate cause of Gause’s injury. According to the majority, “it is reasonably foreseeable that by remaining in a lane of traffic, another car could crash into the back of the police cruiser that had pulled him over.” However, this addresses only part of the proximate cause analysis. In my opinion, Smithers’s negligent actions were not reasonably foreseeable given the circumstances. However, even if those actions were reasonably foreseeable, the facts of this case do not support a finding that Son’s actions were the cause-in-fact of Gause’s injuries.
Proximate cause requires proof of: (1) causation-in-fact and (2) legal cause. Bramlette v. Charter-Med.-Columbia, 302 S.C. 68, 72, 393 S.E.2d 914, 916 (1990). Causation-in-fact is proved by establishing the injury would not have occurred *165“but for” the defendant’s negligence, and legal cause is proved by establishing foreseeability. Id. “A prior and remote cause cannot be made the basis of an action if such remote cause did nothing more than furnish the condition or give rise to the occasion by which the injury was made possible, if there intervened between such prior or remote cause and the injury a distinct, successive, unrelated and efficient cause of the injury, even though such injury would not have happened but for such condition or occasion.” Driggers v. City of Florence, 190 S.C. 309, 313, 2 S.E.2d 790, 791 (1939) (emphasis added). Evidence of an independent negligent act of a third party is directed to the question of proximate cause. Matthews v. Porter, 239 S.C. 620, 628, 124 S.E.2d 321, 325 (1962). To exculpate a negligent defendant, the intervening cause must be one which breaks the sequence or causal connection between the defendant’s negligence and the injury alleged. Id. The superseding act must so intervene as to exclude the negligence of the defendant as one of the proximate causes of the injury. Id.
In Matthews, the respondent, Jacqueline Matthews, brought an action for damages caused by the alleged negligence and willfulness of Grover Porter. Id. at 622-23, 124 S.E.2d at 322. On December 25, 1957, at approximately 10:30 p.m., Porter’s vehicle collided with a vehicle driven by Issac Singletary. Id. at 623, 124 S.E.2d at 322. The vehicles came to rest on the highway, and Porter’s vehicle blocked the eastbound lane of traffic. Id. Matthews was riding in a vehicle traveling in a westerly direction and arrived at the scene of the collision soon after it occurred. Id. Matthews’s vehicle stopped on the eastern side of the collision scene and Matthews got out of the car to offer her assistance to a physician who had arrived on the scene. Id. Matthews was standing beside Porter’s vehicle when another vehicle, driven by Lewis McKnight, skidded sideways down the highway, and pinned Matthews between McKnight’s vehicle and Porter’s vehicle. Id. McKnight would later testify at trial that the night was “dark, foggy, and a drizzling rain was falling.” Id. at 629, 124 S.E.2d at 325.
Matthews alleged that Porter acted negligently in permitting his vehicle to block the highway so that others could not safely pass, and in failing to warn approaching vehicles of the blocked highway. Id. at 623, 124 S.E.2d at 322-23. Porter *166alleged that Singletary solely and proximately caused the accident between their two vehicles, and that McKnight solely and proximately caused the second collision between Porter and McKnight’s vehicles. Id. at 624, 124 S.E.2d at 323. Porter also claimed that police controlled the scene and all traffic thereabout at the time of Matthews’s injury, and that his injuries rendered him incapable of removing his automobile from the scene. Id.
At trial, a highway patrolman testified that he found debris from the collision in the lane of travel Singletary occupied. Id. at 625, 124 S.E.2d at 323-24. This Court relied on this fact, coupled with Singletary’s testimony regarding Porter’s negligence, in holding that sufficient evidence supported the trial court’s finding that Porter caused the initial accident. Id. at 625-26, 124 S.E.2d at 324. However, Porter argued that even if he caused the accident with Singletary, McKnight’s intervening negligence insulated his own negligent actions. Id. at 626, 124 S.E.2d at 324. This Court disagreed, relying primarily on Porter’s duty to warn, the weather conditions at the time of the accident, and Porter’s discredited testimony that his injuries from the accident rendered him unable to provide the necessary warning to oncoming motorists:
In an action for injury alleged to be due to the neglect of a duty on the part of the defendant, it is no defense that a similar duty rested upon another person. One upon whom the law devolves a duty cannot shift it to another, so as to exonerate himself from the consequence of its nonperformance. Since [Porter’s] negligence had caused the highway at the scene of the collision to be blocked, it was his duty to warn others using the highway of the dangerous condition he had created. He could not delegate this duty to another, even though he was a law enforcement officer, and escape the consequences for its nonperformance by such officer. [Porter] asserts also that he was so disabled in the first collision that he was unable to give a warning that the road was obstructed. The respondent testified that [Porter] was outside of his car and walking around and that, “I asked Mr. Porter if he wanted to sit down, and he said: ‘No, I will stand here. I am all right.’ ” This witness further testified that [Porter] wasn’t being held up and that he was standing beside his car. This testimony raised a question of fact as *167to whether [Porter] was so disabled that he could not give warning of the dangerous condition that had been created by his negligence.
Id. at 631, 124 S.E.2d at 327.
The Matthews case is a prime illustration of the requisite prongs of the proximate cause inquiry. Porter caused an accident through negligent operation of his automobile, and then neglected his duty to warn others of the chaotic scene created by his actions. It is reasonably foreseeable that injuries may occur from a vehicle left idle on a highway in adverse weather conditions. Furthermore, Matthews’s injuries involved a collision between McKnight’s vehicle and Porter’s vehicle. Thus, “but for” Porter’s failure to move his vehicle, when he undoubtedly could have, Matthews would not have been harmed.
Additionally, I find the court of appeals’ decision in Gibson v. Gross, 280 S.C. 194, 311 S.E.2d 736 (Ct.App.1984), persuasive.
In that case, the respondent, Gross, struck a telephone pole with his car, and subsequently collided with a car driven by Newland. Id. at 195, 311 S.E.2d at 737. Another driver at the scene, Bennett, alleged that Gross’s vehicle struck his vehicle, as well, and an argument ensued. Id. Gibson, the appellant, noticed the altercation and stopped his vehicle to intervene. Id. After halting the argument, Gibson was struck by a vehicle driven by Edwards. Id. at 195, 311 S.E.2d at 737-38. Gibson alleged that Gross was negligent in failing to move his automobile off the highway, and warn others that his car blocked the roadway. Id. at 196, 311 S.E.2d at 738. The court of appeals disagreed, finding that Gross could not have foreseen that his conduct would cause injury to a person in Gibson’s circumstances. The court measured Gibson’s claim against the standard articulated in Stone v. Bethea, 251 S.C. 157, 161-62, 161 S.E.2d 171, 173 (1968), and reasoned:
The test, therefore, by which the negligent conduct of the original wrongdoer is to be insulated as a matter of law by the independent negligent act of another, is whether the intervening act and the injury resulting therefrom are of such character that the author of the primary negligence should have reasonably foreseen and anticipated them in *168light of attendant circumstances. The law requires only reasonable foresight, and when the injury complained of is not reasonably foreseeable, in the exercise of due care there is no liability. One is not charged with foreseeing that which is unpredictable or that which could not be expected to happen. When the negligence appears merely to have brought about a condition of affairs, or a situation in which another and entirely independent and efficient agency intervenes to cause the injury, the latter is to be deemed the direct or proximate cause, and the former only the indirect or remote cause.
Gibson, 280 S.C. at 197, 311 S.E.2d at 738-39.
In the instant case, Gause, and one other police officer, responded to a dispatch call requesting assistance for a highway patrolman who stopped Son on suspicion of drunk driving. According to Gause’s trial testimony, the highway patrolman’s vehicle and Son’s vehicle both occupied the left lane of traffic on the four lane highway. The highway patrolman informed the police officers that “there were issues,” with Son’s ability to drive the Firebird, and requested their assistance in “taking [Son] off the road for the evening.” The police officers placed Son under arrest, and Gause remained at the scene while his fellow police officer transported Son to a detention center. Gause then pulled his vehicle directly behind Son’s abandoned vehicle, remaining in the left lane of traffic, and waited for a tow truck to arrive. Gause testified that his only attempt to secure the scene and warn oncoming motorists was to turn on his hazard lights and keep his “blue lights running,” because at his location he “lit up the road.” Five to ten minutes later, Smithers’s vehicle collided with Gause’s vehicle, and pushed Gause’s vehicle into Son’s Firebird. Smithers was intoxicated and did not reduce his speed prior to the collision.
Son’s negligent conduct may have created the conditions for Gause’s injury, but is not the proximate cause of those injuries. It is not reasonably foreseeable that following Son’s initial stop, the police would leave Son’s vehicle sitting in the lane of traffic, and then proceed to place a police vehicle behind the car without any other warning to oncoming motorists. Although Gause testified that police policy directed officers to refrain from driving an arrestee’s vehicle, this says nothing of his actions related to his own vehicle immediately *169after Son’s arrest. In my view, actions by law enforcement and Smithers served as intervening acts similar to that in Gibson, but dissimilar from the scenario in Matthews. The majority’s formulation ignores these intervening acts which I believe transformed Son’s acts from a possible “but for” cause, to an indirect cause. Unlike the factual scenario in Matthews, Son did not neglect his duty to warn others, and was removed from the scene prior to several intervening acts occurring after his arrest.
I agree with the majority’s opinion regarding the danger of leaving a vehicle standing in the traveled portion of a highway. However, this danger does not permit ignoring a critical component of our proximate cause standard. Thus, in my view, although there may be evidence of Son’s negligence, the evidence in this case was insufficient to raise a jury question as to whether his negligence caused Gause’s injuries. Clark v. Cantrell, 339 S.C. 369, 388, 529 S.E.2d 528, 538 (2000) (citing Horton v. Greyhound, 241 S.C. 430, 441, 128 S.E.2d 776, 782 (1962)); see also Odom v. Steigerwald, 260 S.C. 422, 427-28, 196 S.E.2d 635, 638 (1973) (“Even if it was determined that the plaintiff was negligent, there was still one additional question to be answered before the plaintiff would be barred of recovery, and that question was: Did plaintiffs negligence contribute as a proximate cause?”).4
CONCLUSION
For the foregoing reasons I would reverse the trial court as to the preceding issues and dismiss Gause’s claim with prejudice.
In my opinion, the family purpose doctrine has overstayed its welcome. The doctrine’s underpinnings are rooted in obsolete perceptions of gender, societal, and family dynamics. Additionally, the negligent entrustment cause of action, and introduction of insurance coverage for resident relatives and permissive drivers has alleviated, to the extent that the family purpose doctrine ever did, the danger that injured parties will be unable to recover financially from individuals negligently operating a family vehicle.

. I agree with the majority’s analysis regarding the verdict form, inadmissible testimony, and punitive damages claims in this case.